Title: To George Washington from Timothy Pickering, 30 September 1795
From: Pickering, Timothy
To: Washington, George


          
            (Private)
            Sir,
            Department of State Septr 30. 1795.
          
          The letter from Judge Walton covering the proceedings of the meeting at Augusta against the late treaty with Great Britain, were to have been transmitted in my 1ast: they are now inclosed. I have acknowledged the receipt of the letter and proceedings, seeing they were addrerssed to the Department of State, to be laid before you. Mr Wolcott concurs with me in opinion that they are not necessary to be noticed by you.
          How such absurd and unfounded opinions on the treaty could be formed by such men as composed the Committee, is to me unaccountable—if indeed such are their opinions. After acknowledging the letter as received at this office, I have in my personal capacity dropped a remark or two on their proceedings. A copy of my letter I take the liberty to inclose; and am, with the greatest respect, sir, your most obt servt
          
            Timothy Pickering
          
         